Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 23, 2019

                                     No. 04-19-00001-CV

               IN THE COMMITMENT OF STEPHEN PATRICK BLACK,

               From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1805-CV
                          Honorable Gary L. Steel, Judge Presiding


                                        ORDER
       Appellant seeks to appeal an order denying his request to appoint counsel to represent
him other than the Office of State Counsel for Offenders. See TEX. HEALTH & SAFETY CODE
ANN. § 841.005 (providing for appointment of Office of State Counsel for Offenders to represent
indigent person in civil commitment procedure unless Office of State Counsel for Offenders is
unable to represent the indigent person). Texas appellate courts have jurisdiction over final
judgments, and such interlocutory orders as the legislature deems appealable by statute. See
Bison Bldg. Materials, Ltd. v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); Wise v. SR Dallas,
LLC, 436 S.W.3d 402, 408 (Tex. App.—Dallas 2014, no pet.). Chapter 841 of the Texas Health
and Safety Code governing the appellant’s civil commitment proceedings does not contain any
provision authorizing an appeal from an order denying a motion for other appointed counsel. But
see In re State, 556 S.W.3d 821, 822 (Tex. 2018) (reviewing order regarding appointment of
counsel under chapter 841 in mandamus proceeding); In re Fields, 256 S.W.3d 859, 860 (Tex.
App.—Beaumont 2008, orig. proceeding) (same).

       By order dated January 3, 2019, appellant was ordered to show cause in writing by
January 17, 2019, why this appeal should not be dismissed for lack of jurisdiction. By order
dated January 16, 2019, the deadline for appellant to respond to this court’s January 3, 2019 was
extended to February 4, 2019.

        On January 18, 2019, appellant filed a motion requesting a copy of the clerk’s record and
findings of fact and conclusions of law. The trial court did not enter findings of fact and
conclusions of law in relation to the order appellant seeks to appeal. Because the issue of this
court’s jurisdiction can be determined from the trial court’s order, appellant’s request is
GRANTED IN PART. The clerk of the court is directed to provide appellant with a copy of: (1)
appellant’s motion to appoint counsel filed in the trial court on January 5, 2018; (2) the trial
court’s order dated December 6, 2018, denying appellant’s motion; and (3) appellant’s notice of
appeal entitled “Notice of Appeal On: Motion to Appoint Counsel” filed in the trial court on
December 26, 2018.
       Appellant’s response to this court’s January 3, 2019 order must be filed no later than
February 4, 2019.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court